 Case 2:19-cv-12956-TGB-DRG ECF No. 1 filed 10/09/19                     PageID.1      Page 1 of 16



                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF MICHIGAN
                                       SOUTHERN DIVISION
CARLA M. MCAFEE,
        Plaintiff,
v.
GEORGE PHIFER,
        Defendant,
and
HURON CLINTON METROPOLITAN AUTHORITY,
        Defendant,
_______________________________________________________________________________________________/
JEANNE V. BARRON (P37138)
RAFTERY & BARRON, P.C.
Attorney for Plaintiff
32901 Middlebelt Road, Suite 500
Farmington Hills, MI 48334
(248)538-2400
Fax: (248) 538-5126
Email: jeanne@rjhlaw.com
____________________________________________________________________________________________/


                                            COMPLAINT
        NOW COMES, the Plaintiff, CARLA M. MCAFEE, by and through her attorneys,

RAFTERY & BARRON, P.C., and for her Complaint against GEORGE PHIFER, and the

HURON CLINTON METROPOLITAN AUTHOIRTY, hereby states as follows:

                                        GENERAL ALLEGATIONS
The Parties, Jurisdiction, and Venue:
        1.       Plaintiff, Carla M. McAfee, (“Plaintiff”) is a natural person, and resident of the

                 City of Farmington Hills, County of Oakland, and State of Michigan.

        2.       Defendant George Phifer, (“Defendant Phifer”) is a natural person, and resident of

                 the City of Pontiac, County of Oakland, and State of Michigan.
Case 2:19-cv-12956-TGB-DRG ECF No. 1 filed 10/09/19                PageID.2        Page 2 of 16



     3.   Defendant Huron Clinton Metropolitan Authority, (“Defendant Huron Clinton”)

          is an entity of the State of Michigan, and resident of the City of Brighton, County

          of Livingston, and State of Michigan.

     4.   Under 42 U.S.C. §2000 e-2 et seq. it shall be an unlawful employment practice for

          an employer –

                 (1) to fail or refuse to hire or to discharge any individual, or otherwise

                 discriminate against any individual with respect to her compensation,

                 terms, conditions, or privileges of employment, because of such

                 individual’s race, color, religion, sex, or national origin, or

                 (2) to limit, segregate or classify her employees or applicants for

                 employment in any way which would deprive or tend to deprive any

                 individual of employment opportunities or otherwise adversely affect her

                 status as an employee, because of such individual’s race, color, religion,

                 sex, or national origin.

     5.   Under 2 U.S.C. §1311, “All personnel actions affecting covered employees shall be

          made free from any discrimination based on –

                 race, color, religion, sex, or national origin within the meaning of section

                 703 of the Civil Rights Act of 1964.”

     6.   This complaint also arises under the Michigan Elliot Larsen Civil Rights Act

          M.C.L. § 37.2101 et seq. (“ELCRA”).

     7.   The ELCRA provides that an employer shall not do any of the following:
                 Fail or refuse to hire or recruit, discharge, or otherwise discriminate

                 against an individual with respect to employment, compensation, or a

                 term, condition, or privilege of employment, because of religion, race,

                                            2
Case 2:19-cv-12956-TGB-DRG ECF No. 1 filed 10/09/19                  PageID.3      Page 3 of 16



                   color, national origin, age, sex, height, weight or marital status. M.C.L.

                   §37.2202(1)(a).

     8.    The ELCRA defines sexual harassment as the following: unwelcome sexual

           advances, requests for sexual favors, and other verbal or physical conduct or

           communication of a sexual nature under the following conditions:

                   (i)     Submission to the conduct or communication is made a terms or

                           condition either explicitly or implicitly to obtain employment,

                           public accommodations or public services, education or housing.

                   (ii)    Submission to or rejection of the conduct or communication by an

                           individual is used as a factor in decisions affecting the individual’s

                           employment, public accommodations or public services,

                           education, or housing.

                   (iii)   The conduct or communication has the purpose or effect of

                           substantially interfering with an individual’s employment, public

                           accommodations or public services, education, or housing, or

                           creating an intimidating, hostile, or offensive employment, public

                           accommodations or public services, educational or housing

                           environment.

     9.    This Court has jurisdiction in this action pursuant to 28 U.S.C. §1331 and §1343.
     10.   This Court has pendent jurisdiction of Plaintiff’s ELCRA claim.
     11.   Plaintiff has satisfied the administrative prerequisites to the filing of this action,

           and possesses a right to sue letter from the Equal Employment Opportunity

           Commission dated April 19, 2019; the parties also agreed to extend and/or toll the




                                              3
Case 2:19-cv-12956-TGB-DRG ECF No. 1 filed 10/09/19                      PageID.4      Page 4 of 16



                Statute of Limitations until October 10, 2019, to allow the parties additional

                time to try to amiably resolve this matter.

        12.     Additionally, Plaintiff’s Complaint as timely, as it is filed within the three year

                statute of limitations period applicable under Title VII and the ELCRA

                respectively.

        13.     Venue is appropriate, under 28 U.S.C. §1391, since the substantial part of the

                events giving rise to this action occurred in this District, Plaintiff and Defendants

                each reside in this district, Defendant Huron Clinton conducts its business in this

                District.

Plaintiff’s Employment:
        14.     Plaintiff began working for the Huron Clinton Metropolitan Authority in

                February of 2016, as a Multimedia Graphic Design Specialist in the

                Administrative Office.

        15.     Defendant George Phifer was Plaintiff’s immediate supervisor.

        16.     Defendant Phifer promoted Plaintiff to Multimedia Design Supervisor on April 7,

                2016.

        17.     Defendant Phifer extended Plaintiff’s probationary period for another year on

                October 27, 2016, allegedly because she came in late, gave too much feedback

                to staff, and had not taken an even amount of notes on all staff.

        18.     On July 25, 2017 Plaintiff was informed that her position had been demoted.

        19.     On October 13, 2017, Plaintiff informed Defendant Huron Clinton that she has

                decided to go to the EEOC.

        20.     On June 14, 2018, Plaintiff was placed on administrative leave for 14 business

days.

                                                  4
Case 2:19-cv-12956-TGB-DRG ECF No. 1 filed 10/09/19                    PageID.5      Page 5 of 16



        21.     On July 2, 2018, Plaintiff attempted to return to work at the conclusion of her

                leave but was informed that, prior to being allowed to return to work she would

                have to see the company psychologist, Dr. Linda Forsberg.

        22.     On July 5, 2018, Plaintiff’s administrative leave was extended.

        23.     On July 24, 2018, Plaintiff was notified via email that her administrative leave was

                extended on the recommendation of Dr. Forsberg.

        24.     On August 30, 2018, Plaintiff’s paid administrative leave ends.

        25.     Plaintiff requested a severance package on September 7, 2018.

        26.     Plaintiff’s medical insurance and other benefits have been terminated as of April

                30, 2019.

        27.     To date Plaintiff has not received a termination of employment letter from the

                Huron Clinton Metropolitan Authority.

Sexual Harassment by Defendant Phifer:
        28.     On February 29, 2016, Plaintiff was called to Defendant Phifer’s office, given a pay

                raise and told that he wanted “to see if she was management material;” this was

                Plaintiff’s first day of work.

        29.     On March 10, 2016 Defendant Phifer called Plaintiff into his office to talk about

                what Plaintiff was wearing. a black dress and blazer; He said that he liked what

                Plaintiff was wearing and made an “ok” sign with his hands. His comment made

                Plaintiff uncomfortable.

        30.     In March of 2016, Defendant Phifer would ask Plaintiff to meet with him in his

                office, the office door was locked during these meetings, Plaintiff was very

                uncomfortable during this meetings.




                                                 5
Case 2:19-cv-12956-TGB-DRG ECF No. 1 filed 10/09/19               PageID.6      Page 6 of 16



     31.   Defendant Phifer also asked that Plaintiff have two phones, Plaintiff was hesitant,

           but Defendant Phifer told her she “needed to have two phones in case there was

           ever an investigation.”

     32.   In April of 2016, Defendant Phifer took Plaintiff out to lunch at Applebee’s,

           Plaintiff was uncomfortable because Defendant Phifer had asked her to leave 15

           minutes after he left so no one would know they were having lunch together. At

           the lunch Plaintiff felt very uncomfortable, because it was apparent Defendant

           Phifer was trying to “, make a pass at her.” When she began to speak about her

           husband and her church, stopping any inference that was interested in a

           relationship with Defendant Phifer, Defendant Phifer abruptly said he had to

           leave and left immediately.

     33.   In May of 2016, Defendant Phifer told Plaintiff’s co-workers that she was not to

           eat lunch with them anymore because she was a supervisor; Defendant Phifer

           then began calling Plaintiff’s desk phone during her lunch hour to verify that she

           was at work.

     34.   Plaintiff began to become concerned because she did not feel she could report

           Defendant Phifer’s behavior without him knowing, and that he might retaliate

           against Plaintiff or her coworkers.

     35.   After Plaintiff rebuked Defendant Phifer there began a pattern of retaliation

           against Ms. McAfee including:

                 Phifer advises co-workers not to eat lunch with Ms. McAfee,

                 Phifer calling Ms. McAfee to check up on her,

                 Phifer yelling at and berating Ms. McAfee,



                                            6
Case 2:19-cv-12956-TGB-DRG ECF No. 1 filed 10/09/19                PageID.7      Page 7 of 16



                 Phifer began calling Ms. McAfee after work and on weekends early in the

                  morning; her hours stretched to 9-12 hour shifts;

                 Phifer would try to publicly degrade and humiliate Ms. McAfee;

                 Wrongfully extending Ms. McAfee’s probation for another year even

                  though Ms. McAfee had no prior notice of any threatened disciplinary

                  activity,

                 Refusing to allow her to attend training that was supposedly necessary

                  for her improvement on the job;

                 Thwarting her ability to supervise employees under her direction;

                 Ms. McAfee was removed from extended probation in February of 2017

                  and sexual harassment began again with an obvious attempt to make Ms.

                  McAfee feel that cooperating with Director George Phifer’s sexual

                  overtones controlled her ability to have a job and be successful.

     36.   On April 11, 2017, At the Go Ape Grand Opening at Stony Creek Metropark,

           Defendant Phifer tried to touch Plaintiff’s arm and back, Plaintiff stepped away

           and got really nervous. Again, Plaintiff was concerned that Phifer would again try

           to sexually harass her, and she was worried that he wanted sexual favors

           in exchange for taking Plaintiff off probation.

     37.   On June 8 2017, at a board meeting during lunch, Defendant Phifer said to

           Plaintiff, “Plaintiff needed to eat because she’s a growing girl.” He looked her

           body up and down and made an ok gesture with his hands. Then he said that it

           was ok for her to eat because, “She looks good.” Plaintiff was embarrassed and




                                             7
Case 2:19-cv-12956-TGB-DRG ECF No. 1 filed 10/09/19                     PageID.8     Page 8 of 16



                emotionally distraught because this comment was made in front of other staff.

                Plaintiff never observed Phifer treating a female employee in this way.

        38.     On June 21, 2017, Defendant Phifer was put on paid administrative leave pending

                an internal investigation; Huron Clinton Metropolitan Authority was well aware

                that Ms. McAfee’s complaints were not the first time that anyone complained

                Director George Phifer sexually harassed them:


                    •   Complaints about Director George Phifer went back to at least 2010, with

                        no corrective action taken whatsoever until on August 14, 2017 Director

                        George Phifer resigned his position and Michael Reese became acting

                        director.

        39.     On July 18, 2017, Plaintiff received a missed call from a restricted number; she

                later found out that the call was from Defendant Phifer.

        40.     On July 25, 2017, Defendant Phifer called Plaintiff from the same restricted

                number.

        41.     Plaintiff felt threatened, Plaintiff called CFO Michelle Cole and Commissioner

                Marans to let them know that Defendant Phifer had just called her.

        42.     On October 13, 2017, Plaintiff informed the Huron Clinton Metropolitan

                Authority that she would be going to the EEOC.

Hostile Environment Created by Defendant Huron Clinton:

        43.     On July 26, 2017, Plaintiff received a phone call from HR Manager Randy

                Rossman. Plaintiff inquired about the removal of the posting for Marketing

                Specialist. Randy Rossman said he did not have to post positions; he said he has

                the right to make staff decisions and Plaintiff needed to know her place.


                                                   8
Case 2:19-cv-12956-TGB-DRG ECF No. 1 filed 10/09/19                  PageID.9   Page 9 of 16



     44.   On August 3, 2017, Plaintiff met with Employee Association President Jason

           Kulongowski, Acting Director Michael Reese and Deputy Director Dave Kirbach,

           about her complaints.

     45.   On August 31, 2017, Employee Association President Jason Kulongowski made a

           joke to another staff member, “I don’t like your work, and I’m filing a grievance.”

           He didn't realize Plaintiff was in the room too; when he looked over and saw

           Plaintiff, he left the room quickly; Plaintiff was the only one

           who had filed a grievance recently.

     46.   On September 14, 2017, at the Lake Erie board meeting, Plaintiff sat at the same

           table as Employee Association President Jason Kulongowski, when he got up to

           go he told Plaintiff that a new director may not need a “Multimedia Design

           Supervisor”, Plaintiff felt singled out and threatened.

     47.   On November 3, 2017, Plaintiff met with the Acting Director, Deputy Director,

           and Employee Association President. The Acting Director asked Plaintiff if she

           was recording the conversation. He said he would take the notes from the

           meeting and give her the minutes, the Acting Director asked Plaintiff to

           withdraw her EEOC complaint to help the Deputy Director get the open

           Director job. Plaintiff refused.

     48.   On December 1, 2017, Acting Director Michael Reese yelled at Plaintiff loudly and

           several co-workers overheard it; He demanded Plaintiff misspell a word, Plaintiff

           asked not to have to misspell a word on purpose; he yelled loudly, “oh so you're

           not going to do what I want,” and grabbed the papers and left the room. He yelled

           at Plaintiff in the hallway. Plaintiff went to pick up the printed brochures in the

           lobby, he came out into the lobby and demanded Plaintiff follow him, he then had

                                              9
Case 2:19-cv-12956-TGB-DRG ECF No. 1 filed 10/09/19                 PageID.10      Page 10 of 16



            Plaintiff meet with his secretary and the Deputy Director; after his secretary left

            he started yelling at Plaintiff again. He said Plaintiff had to do whatever he said,

            and that Plaintiff couldn't talk and began to yell at Plaintiff again. He said if he

            wanted to misspell a word then that was on him.

      49.   On December 6, 2017, the Deputy Director asked if Plaintiff would like to report

            to him instead of Acting Director Michael Reese.

      50.   On January 9, 2018, after preparing to return to work after an illness, Acting

            Director Michael Reese informed Plaintiff that she had to provide a doctor’s note

            to return to work because she was ill for 3 days, however, Plaintiff was not out

            from work for 3 consecutive days; they were January 5, January 8, and January 9.

            The policy clearly provided that 3 consecutive days required a note; when

            confronted with the fact that Reese was not uniformly applying company policy,

            Reese stated that Plaintiff had no other choice if she were to return to work.

      51.   On June 14, 2018, Plaintiff was placed on administrative leave for 14 business

            days.

      52.   On July 2, 2018, Plaintiff attempted to return to work at the conclusion of her

            leave but was informed that, prior to being allowed to return to work, she would

            have to see the company psychologist, Dr. Linda Forsberg.

      53.   On July 5, 2018, Plaintiff’s administrative leave was extended.

      54.   On July 24, 2018, Plaintiff was notified via email that her administrative leave was

            extended on the recommendation of Dr. Forsberg.

      55.   On August 30, 2018, Plaintiff’s paid administrative leave ended.

      56.   Plaintiff requested a severance package on September 7, 2018.



                                              10
Case 2:19-cv-12956-TGB-DRG ECF No. 1 filed 10/09/19                    PageID.11      Page 11 of 16



        57.     Plaintiff’s medical insurance and other benefits have been terminated as of April

                30, 2019. However, although Plaintiff has been advised she has been terminated,

                Plaintiff has not yet received a termination of employment letter from the Huron

                Clinton Metropolitan Authority.

        58.     As a result of Defendant Phifer’s sexual harassment, and the hostile work

                environment created by Defendant Huron Clinton against Plaintiff, Plaintiff

                incurred the following economic and non-economic damages including but not

                limited to lost wages, including medical insurance and other benefits, as well as

                panic attacks, and anxiety so severe she has not yet returned to work.



Injuries and Damages:

        59.     As a result of Defendant Phifer’s sexual harassment, and the hostile work

                environment created by Defendant Huron Clinton against Plaintiff, Plaintiff has

                incurred the following damages, including but not limited to, lost wages, lost

                benefits, unpaid medical, psychological, and psychiatric bills, emotional distress,

                upset, humiliation, pain and suffering, fright, anxiety, loss of personhood and civil

                rights.

                          COUNT I – Violations of 42 U.S.C. §2000 e-2 et seq.

        60.     Plaintiff repeats and realleges paragraphs 1-58 as set forth above.

        61.     There is no dispute, that as a female, Plaintiff is a member of a protected class.

        62.     Plaintiff was subjected to unwelcome sexual conduct or communication from

                Defendant Phifer, including by not limited to physical touching, comments,

                phone calls, and requests for private lunches.


                                                  11
Case 2:19-cv-12956-TGB-DRG ECF No. 1 filed 10/09/19                     PageID.12       Page 12 of 16



       63.        Plaintiff was concerned that she would be unable to report Defendant Phifer’s

                  behavior for fear of retaliation.

       64.        When Plaintiff did report the situation to the EEOC, her work environment

                  immediately became hostile.

       65.        Plaintiff was subject of jokes, comments, and outright hostility from her

                  supervisors at the Huron Clinton Metropolitan Authority.

       66.        The conduct occurred solely because Plaintiff is an attractive young woman.

       67.        The terms and conditions of Plaintiff’s employment changed as a result of

                  Plaintiff’s report to the EEOC, Acting Director Michael Reese, changed company

                  policy to require Plaintiff to have a doctor’s note to return to work after a non-

                  consecutive three day absence, which was not policy applied to other employees.

       68.        Plaintiff was placed on administrative leave, and was not allowed to return to

                  work at the Huron Clinton Metropolitan Authority.

       69.        Though Plaintiff has been advised she has been terminated, Plaintiff has not yet

                  received a termination of employment letter from the Huron Clinton

                  Metropolitan Authority.

       70.        As a result of Defendant Phifer’s sexual harassment, and the hostile work

                  environment created by Defendant Huron Clinton against Plaintiff, Plaintiff

                  incurred the following economic and non-economic damages including but not

                  limited to lost wages, including medical insurance and other benefits, as well as

                  panic attacks, and anxiety so severe she has not yet returned to work.

       WHERFORE, Plaintiff respectfully requests that this Honorable Court enter a judgment

in excess of $75,000.00, plus costs and attorney fees so wrongfully sustained in the prosecution

of this matter.

                                                      12
Case 2:19-cv-12956-TGB-DRG ECF No. 1 filed 10/09/19                      PageID.13      Page 13 of 16




                               COUNT II – Violations of 2 U.S.C. §1311

       71.        Plaintiff repeats and realleges paragraphs 1-69 as set forth above.

       72.        There is no dispute, that as a female, Plaintiff is a member of a protected class.

       73.        After she reported Defendant Phifer to the EEOC, Plaintiff’s work environment at

                  the Huron Clinton Metropolitan Authority became immediately hostile.

       74.        Though Plaintiff has not received a termination of employment letter from

                  Defendant Huron Clinton, she has been advised that she has been terminated.

       75.        The conduct occurred solely because Plaintiff is an attractive young woman.

       76.        As a result of Defendant Phifer’s sexual harassment, and the hostile work

                  environment created by Defendant Huron Clinton against Plaintiff, Plaintiff

                  incurred the following economic and non-economic damages including but not

                  limited to lost wages, including medical insurance and other benefits, as well as

                  panic attacks, and anxiety so severe she has not yet returned to work.

       WHERFORE, Plaintiff respectfully requests that this Honorable Court enter a judgment

in excess of $75,000.00, plus costs and attorney fees so wrongfully sustained in the prosecution

of this matter.

 COUNT III – Violation of the Michigan Elliot Larsen Civil Rights Act M.C.L. § 37.2101 et

                                            seq. (“ELCRA”).

       77.        Plaintiff repeats and realleges paragraphs 1-75 as set forth above.

       78.        There is no dispute, that as a female, Plaintiff is a member of a protected class.

       79.        Plaintiff was repeatedly subjected to comments and gestures regarding her

                  physical appearance from Defendant Phifer.

       80.        These comments and gestures made Plaintiff feel uncomfortable.


                                                    13
Case 2:19-cv-12956-TGB-DRG ECF No. 1 filed 10/09/19                     PageID.14     Page 14 of 16



       81.        Plaintiff had no interest in pursuing a sexual relationship with Defendant Phifer.

       82.        Plaintiff was uncomfortable during meetings with Defendant Phifer because he

                  kept the office doors locked during these meetings.

       83.        Plaintiff felt that during a lunch at Applebees it was apparent that Defendant

                  Phifer was “trying to make a pass” at her.

       84.        Plaintiff was concerned about reporting Defendant Phifer’s behavior due to fear of

                  retaliation.

       85.        When Plaintiff did report the behavior to the EEOC, she was subjected to a

                  hostile work environment.

       86.        Plaintiff was subject of jokes, comments, and outright hostility from her

                  supervisors at the Huron Clinton Metropolitan Authority.

       87.        Plaintiff was placed on administrative leave, and was not allowed to return to

                  work at the Huron Clinton Metropolitan Authority.

       88.        Though Plaintiff has been advised she has been terminated, Plaintiff has not yet

                  received a termination of employment letter from the Huron Clinton

                  Metropolitan Authority.

       89.        As a result of Defendant Phifer’s sexual harassment, and the hostile work

                  environment created by Defendant Huron Clinton against Plaintiff, Plaintiff

                  incurred the following economic and non-economic damages including but not

                  limited to lost wages, including medical insurance and other benefits, as well as

                  panic attacks, and anxiety so severe she has not yet returned to work.

       WHERFORE, Plaintiff respectfully requests that this Honorable Court enter a judgment

in excess of $75,000.00, plus costs and attorney fees so wrongfully sustained in the prosecution

of this matter.

                                                   14
Case 2:19-cv-12956-TGB-DRG ECF No. 1 filed 10/09/19                     PageID.15       Page 15 of 16



 COUNT IV – RETALIATORY DISCHARGE – against Defendant Huron Clinton –ONLY

       90.        Plaintiff repeats and realleges paragraphs 1-75 as set forth above.

       91.        Plaintiff was terminated in retaliation for filing a claim with the EEOC and

                  attempting to assert her right under the ELCRA.

       92.        In addition, upon information and belief, Plaintiff reported suspicions of financial

                  wrongdoing to the Wayne County Prosecutor, which may have contributed to

                  Plaintiff’s adverse employment action.

       93.        Such actions by Defendant Huron Clinton were in direct contravention of the

                  ELCRA and Title VII.

       WHERFORE, Plaintiff respectfully requests that this Honorable Court enter a judgment

in excess of $75,000.00, plus costs and attorney fees so wrongfully sustained in the prosecution

of this matter.

                                                                              Respectfully submitted,

                                                                        RAFTERY & BARRON, P.C.

                                                                                 /s/Jeanne V. Barron
                                                                      JEANNE V. BARRON (P37138)
                                                                             Attorney for Defendant
                                                                    32901 Middlebelt Road, Suite 500
                                                                   Farmington Hills, Michigan 48334
                                                                                     (248) 538-2400




                                           JURY DEMAND

       NOW COMES, the Plaintiff, CARLA M. MCAFEE, by and through her attorneys,

RAFTERY & BARRON P.C., and hereby demands a trial by jury in the above cause of action.




                                                   15
Case 2:19-cv-12956-TGB-DRG ECF No. 1 filed 10/09/19   PageID.16    Page 16 of 16




                                                           Respectfully submitted,

                                                      RAFTERY & BARRON, P.C.

                                                               /s/Jeanne V. Barron
                                                    JEANNE V. BARRON (P37138)
                                                           Attorney for Defendant
                                                  32901 Middlebelt Road, Suite 500
                                                 Farmington Hills, Michigan 48334
                                                                   (248) 538-2400
Dated: October 9, 2019




                                     16
